Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 1 of 27




                                                EXHIBIT




                                               25
                                                             ADC 1399
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 2 of 27




                                                             ADC 1400
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 3 of 27




                                                             ADC 1401
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 4 of 27




                                                             ADC 1402
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 5 of 27




                                                             ADC 1403
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 6 of 27




                                                             ADC 1404
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 7 of 27




                                                             ADC 1405
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 8 of 27




                                                             ADC 1406
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 9 of 27




                                                             ADC 1407
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 10 of 27




                                                              ADC 1408
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 11 of 27




                                                              ADC 1409
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 12 of 27




                                                              ADC 1410
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 13 of 27




                                                              ADC 1411
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 14 of 27




                                                              ADC 1412
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 15 of 27




                                                              ADC 1413
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 16 of 27




                                                              ADC 1414
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 17 of 27




                                                              ADC 1415
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 18 of 27




                                                              ADC 1416
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 19 of 27




                                                              ADC 1417
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 20 of 27




                                                              ADC 1418
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 21 of 27




                                                              ADC 1419
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 22 of 27




                                                              ADC 1420
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 23 of 27




                                                              ADC 1421
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 24 of 27




                                                              ADC 1422
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 25 of 27




                                                              ADC 1423
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 26 of 27




                                                              ADC 1424
Case 4:17-cv-00179-KGB Document 144-25 Filed 03/20/19 Page 27 of 27




                                                              ADC 1425
